Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-5, 11, 18-21, 25-26, 30, 32, 34-35, 38, 40-42, 44-48, 50-51, 53, 55-57, 60, 79-80 are currently pending in the application. Claims 44-48, 50-51, 53, 55-57, 60, 79-80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-19-2021. Applicant further elected species of MDA as Trp1, a scFv as the species of antigen binding domain, a CD8 transmembrane domain, and a CD28 costimulatory domain. Claims 1-5, 11, 18-21, 25-26, 30, 32, 34-35, 38, 40-42 read on the elected species and are examined below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 32, 34, 35, 38, 40, 41, 42 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by LaFleur et al. (WO2016164369A2 of record). With respect to claim 1, 2, 3 the disclosure of LaFleur describes DBDpp (Denovo Binding Domain Polypeptides) which may comprise the antigen binding domain of chimeric antigen receptor molecule (00207, 00208). The DBDpp-CAR comprises a transmembrane and intracellular domain. Additionally the DBDpp-CAR is specifically described as directed to a melanoma differentiation antigen such as TRP1 (00213). With respect to claim 32 the DBDpp-CAR transmembrane domain is a CD8 domain (00217). As in instant claim 34 the intracellular signalling (effector) domain may be derived from the CD3 zeta molecule (00226). In regards to claims 35 and 38 the intracellular domain may comprise a costimulatory domain (effector component) derived from CD28 (00225, 00226). Thus the receptor intracellular components are described as in instant claim 40 (00209).  In regards to claim 41 and 42 the chimeric receptor may be recombinantly expressed through a viral vector (00244-00247, 00266, 00268).  
Claims 1-5, 20, 26, 30, 32, 34, 35, 38, 40-42 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Olivares et al. (WO2015123642A1) as evidenced by Balderes (WO2009114585A1). In regards to claims 1-3 the disclosure of Olivares describes chimeric antigen receptor molecules which utilize an extracellular antigen binding domains derived from the TA99 antibody molecule which are directed to the GP75 molecule (also known as TYRP-1, Trp-1) (Olivares Table 1, p13). The CAR molecules disclosed comprise transmembrane and intracellular signalling domains (table 1, p14). In regards to claim 4 the disclosure of Balderes describes that an inherent feature of the TA99 antigen binding molecule is described as specific for both human and murine TYRP1 (p1, 29-31). With respect to claim 5 one is directed to an .    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 11, 18, 19, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Olivares as applied to claim 1 above, and further in view of Balderes et al. (WO2009114585). The disclosure of Olivares describes chimeric antigen receptors which utilize a scFv TA99 as the binding domain of a CAR which targets melanoma differentiation antigens such as the Trp1 molecule (also known as TYRP1, GP75). The disclosure does not however describe the antigen binding domains and properties as are instantly claimed in claims 11, 18, 19, 21, 25. In regards to claim 11 the disclosure of Balderes describes antigen binding molecules which comprise heavy chain variable region which is identical to SEQ ID NO: 6 (SEQ ID NO: 9, see SCORE).  Similarly in regards to claim 18 and 19 the disclosure of the Balderes describes VH and VL CDR 1-3 regions that are identical to the instantly claimed CDR of CTA99 antigen binding domains (see SCORE).  With respect to the claim 21 the antibody of Balderes TA99 comprises the same effective binding CDR regions as the CTA99 antibody and therefore binds to the same epitope as the derived antibody CTA99 (reference) which has the CDR regions as are instantly claimed and described above for claims 18 and 19. With regards to claim 25 the reference antigen binding domain as such may be the CTA99 which “comprises” the sequences of SEQ ID NO: 7 and SEQ ID NO:8 as described above, and the antigen binding domain may be the TA99 molecule. In conclusion with regards to the combination of the references of Balderes and Olivares, Olivares teaches that the TRP-1 protein may be targeted as a melanoma differentiation antigen with scFv-CAR which have TA99 derived scFv antigen binding moiety. The disclosure of Balderes discloses the TRP-1 antigen binding molecules such as TA99, CTA99 and 20D7 which are useful for the targeting of melanoma cells which express the antigen on the surface of the cell.  Balderes further discloses that the CTA99 molecule was constructed to remediate flaws in the TA99 molecule which results in pairing of two different light chains with a single heavy chain resulting in the active antibody. It would be an obvious modification to utilize the antigen binding domains of Balderes CTA99 as a scFv molecule in the CAR of Olivares for the purposes creating a higher affinity (Balderes Table 4 “affinity) CAR (as derived from CTA99 VH and VL for instance)  for more effective targeting of melanoma cancer cells expressing the TYRP-1 antigen (GP75). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 line 3 refers to a “reference antigen” it is not clear if this is to be interpreted as reference antigen or reference antibody. For the purposes of examination it is treated as a typo and interpreted as a “reference antibody” consistent with the rest of the claim and the claim 21.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 34 references any one of claims 1-33, some of which are currently cancelled claims. Appropriate correction is required. 
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regards to claim 32 it is not clear whether or not the 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 11, 18-21, 25-26, 30, 32, 34-35, 38, 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards to the instant claim 1 the applicant claims a broad class of “antigen binding domain” of any structure such as small molecules, peptides or antibody based molecules which specifically bind to a melanoma associated differentiation antigen polypeptide. This would encompass a large genus of structurally distinct melanoma antigens as well as antigen binding molecules. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to 
 Instant claim 5 describes an antigen binding domain which may comprise a VH and VL or singular VH or VL that are 80% homologous to the claimed SEQ ID NOs 7 and 8. The instant claim 11 describes antigen binding molecules which comprise singular or combinations of CDR regions of the base antibody molecule.  With respect to claim 1 and disclosure of representative species the applicant claims a broad and expansive antigen binding domain genus but discloses a singular chimeric antigen receptor which comprises the SEQ ID NO: 7 and SEQ ID NO: 8. With regard to claims 5 and 11 applicant partially defines the antigen binding molecule as CDR regions that are potentially non-inclusive of all 6 antibody defining CDR regions or “conservative” modifications thereof.  Similarly in claims 21 and 25 the applicant claims antigen binding moieties which bind to a particular epitope of the MDA polypeptide or compete for binding to the MDA polypeptide. However with respect to these limitations the applicant has not defined any epitope which the MDA antigen binding moiety may bind to, and in any case the limitations presented would encompass a broad genus of structurally diverse antigen binding moiety which would satisfy the claims as written. Looking to the specification for guidance one finds that the applicant has not presented any examples of the broad genus of antigen binding molecules that are instantly claimed in claims 1, 5, 11, 18, 21, 25. As an example of the  complexity, diversity and unpredictability of binding 

Conclusion
Summary: No claims are allowed


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644